


Exhibit 10.28

March 1, 2005




Mr. Christopher Maus




Re: Employment with LifeNexus, Inc.




Dear Christopher:




1.

LifeNexus, Inc. (the “Company”), agrees to employ you to assist the Company in
developing a smart card containing health and related information and related
health and financial services for health consumers. Your employment under this
Agreement shall be for a fixed period beginning March 1, 2005, and ending March
1, 2007 (“Term”).




2.

You agree that during your employment you will perform such duties on behalf of
the Company as the Chairman of the Board of the Company, consult with management
on a as needed basis, on any and all required business issues and to support the
CEO as may be needed from time to time. You will report directly to the Board of
Directors. Your duties shall be those of Chairman of the Board, with the
responsibility to develop the Company’s Strategic Plan with the CEO and assist
in raising the capital required to execute the business plan. You shall serve as
Chairman of the Board for the term of this agreement. You agree that, during the
term of your employment, you will perform such duties to the best of your
ability, competence, skill and efficiency, but that you may provide services to
other enterprises during the term, consistent with your duties and obligations
under this Agreement. You shall determine the number of hours per week you will
devote to fulfilling the duties assigned to you.




3.

Your initial Base Salary (“Base Salary” shall mean regular cash compensation
paid on a periodic basis) during your employment under this Agreement, shall be
at the annual rate of $100,000, payable in equal installments according to the
Company’s regular payroll payment dates, less state and federal taxes and any
other applicable withholding.




4.

In addition to your Base Salary, the Company shall provide the following:




a.

A grant 10-year stock option priced at par value of $.001 per share in which
50,000 shares are granted upon signing and 450,000 shares of common stock of the
Company that shall become vested as follows:




 

Vesting Date

 

Vested/Aggregate Shares

 

Upon the commitment of an aggregate of at least $500,000 of equity, debt, or any
other capital contributions that facilitate Company’s the business plan.

 







200,000/250,000

 

Upon the commitment of an aggregate of at least $1,000,000 of equity, debt, or
any other capital contributions that facilitate Company’s the business.

 







100,000/350,000

 

Upon the commitment of an aggregate of at least $5,000,000 of equity, debt, or
any other capital contributions that facilitate Company’s the business.

 







150,000/500,000





--------------------------------------------------------------------------------


For purposes of the above schedule, all equity capital committed after January
15, 2005 shall be aggregated in determining the aggregate option vested.
Immediately upon vesting, the appropriate number of options will be delivered to
you or your assigning and may immediately be exercised in which those shares
will be issued as fully paid and non-assessable, except that no options may be
exercised and converted into common shares of LifeNexus stock to cause a
consolidated balance sheet with Lifestream Technologies, Inc.  The number of
shares shall be adjusted in the event of a stock split or other reorganization
of the Company, but shall not be adjusted for any additional equity capital
received from any investor. You may dispose of such shares at any time after you
become vested in such shares, subject to applicable securities laws, such shares
will be carry piggy-back registration if the company shall go public, and will
be registered with in 60 days if for any reason LifeNexus merges with any public
company.




5.

The Company will pay or reimburse you for all reasonable and necessary
out-of-pocket expenses incurred by you in the performance of your duties under
this Agreement, subject to the presentment of appropriate vouchers in accordance
with the Company's normal policies for expense verification.




6.

The Company agrees to retain your services and to pay the amount due during the
Term. In the event that the Company terminates your employment during the Term
for any reason other than your material breach of this Agreement (other than as
a result of your death or disability that renders you incapable of performing
your essential duties during the Term), the Company will continue to pay the
Base Salary and other benefits due you under this Agreement for the remainder of
the Term and shall immediately vest you in any unvested options described in
Section 4(a) above, as liquidated damages for its breach of this Agreement, or
in the event of your death or disability, as a death benefit or disability
benefit (which, in the case of disability, may be offset by any Company provided
disability insurance). LifeNexus will, upon termination, and within 90 days of
written request by the consultant, purchase up to all shares of the consultants
stock holdings, as may be requested by the consultant, at the higher of the last
financing, the average 90 day share price as post on a public exchange or by
averaging the appraisal value of two of three independent appraisers. Mr. Maus
has the sole right to retain ownership if it is determined not to be a suitable
value by Mr. Maus.




7.

You also agree that, except as permitted or directed by the Company, you will
not, either during your employment or thereafter, divulge, furnish, or make
accessible to anyone or use in any way (other than in the ordinary course of the
business of the Company) any Confidential Information (as defined below). You
acknowledge that the Confidential Information constitutes a unique and valuable
asset of the Company and represents a substantial investment of time and expense
by the Company and its predecessors, and that any disclosure or other use of
such Confidential Information other than for the sole benefit of the Company
would be wrongful and would cause irreparable harm to the Company. For purposes
of this Agreement, “Confidential Information” means information, not generally
known, and proprietary to the Company or to a third party for whom the Company
is performing work, including, without limitation, information concerning any
patents or trade secrets, confidential or secret designs, processes, formulae,
source codes, plans, devises or material (whether or not patented or patentable)
directly or indirectly useful in any aspect of the business of the Company, any
customer or supplier lists of the Company, any confidential secret development
or research work of the Company or any confidential information or secret
aspects of the business of the Company. Information shall cease to be
Confidential



--------------------------------------------------------------------------------


Information from and after the date it becomes public information (other than as
a result of your acts or the acts of your representative in violation of this
Agreement).




8.

This Agreement is made under and shall be governed by and construed in
accordance with the laws of the state of Idaho, other than its law dealing with
conflicts of law.




9.

This Agreement supercedes all prior agreements and understandings with respect
to your employment with the Company.




10.

No amendment of modification of this Agreement shall be deemed effective unless
made in writing and signed by both you and the Company. Notices pursuant to this
Agreement should be in writing and shall be deemed given when received and, if
mailed, shall be mailed by United States registered or certified mail, return
receipt requested, postage prepaid. If to the Company, notice should be
addressed to the Board of Directors of the Company at the Company’s regular
corporate address. If to you, notices will be addressed to your last known
address appearing in the Company’s records. Either you or the Company may
specify another address for notice purposes.




11.

This Agreement shall not be assignable, in whole or in part, by you. This
Agreement shall be binding upon, and inure to the benefit of, the Company and
its successors and assignees and upon any person acquiring, by merger,
consolidation, purchase of assets or otherwise, all or substantially all of the
Company’s assets and business, and the successor shall be substituted for the
Company under this Agreement.




12.

Any controversy or claim arising out of or relating to this Agreement (or the
breach thereof) shall be settled by final, binding and non-appealable
arbitration in Idaho by three arbitrators, and conducted in accordance with the
rules of the American Arbitration Association (the "Association") then in
effect. The Company shall appoint one of the arbitrators, one shall be appointed
by you, and the first two arbitrators shall appoint the third. If the first two
arbitrators cannot agree on the third arbitrator within 30 days of the
appointment of the second arbitrator, then the Association shall appoint the
third arbitrator. The arbitrators shall have no power to award any punitive or
exemplary damages; may construe or interpret but shall not ignore or vary the
terms of this Agreement, and shall be bound by controlling law. Each party shall
bear its own costs, including attorneys’ fees, except that all costs associated
with the arbitration, including the attorneys’ fees and costs of the prevailing
party shall be paid by the non-prevailing party if the arbitrator determines
that such party’s claims or defenses were brought not in good faith and without
a reasonable basis therefore. Such arbitration award shall be enforceable in any
court of competent jurisdiction.



--------------------------------------------------------------------------------


If this letter Agreement accurately reflects our understanding and agreement,
please sign the original and return it to me. The copy is for your file.




Sincerely,













LifeNexus, Inc.

         

By:

/s/ DAVID HURLEY, CEO

 

Date:

March 1, 2005

 

David Hurley, CEO

               

By:

/s/ CHRISTOPHER MAUS

 

Date:

March 1, 2005

 

Christopher Maus

   







